Citation Nr: 0002038	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for left 
foot hallux valgus with calluses, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the distal phalanx of 
the right little finger.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
claimed seizure disorder.

4.  Entitlement to an increased disability rating for 
conversion type hysterical neurosis, currently evaluated as 
30 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947 and from March 1952 to March 1954.

In July 1996, the Department of Veterans Affairs (VA) 
Regional office in Los Angeles, California (the RO) denied 
the benefits sought.  The veteran filed a notice of 
disagreement as to all four issues.  

The veteran's March 1997 VA Form 9 mentioned and the 
representative's April 1997 1-646 made substantive arguments 
only on the matters of service connection for a seizure 
disorder and an increased disability rating for a psychiatric 
disorder.  In October 1999, the Board of Veterans' Appeals 
(Board) advised the veteran and his representative of its 
intent to consider dismissal of the issues of entitlement to 
increased disability ratings for service-connected hallux 
valgus and right little finger fracture.  The Board gave the 
veteran and his representative an opportunity to submit 
evidence and argument on the matter.  See 38 C.F.R. § 20.203 
(1999).  No response was received.  

In a March 1999 rating decision, the RO increased the 
veteran's disability rating for his service-connected 
hysterical neurosis from 10 percent to 30 percent.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (the Court) held that regarding a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Accordingly, 
this issue remains in appellate status and will be addressed 
below.

In the March 1999 rating decision, the RO also denied service 
connection for schizophrenia.  To date, the veteran has not 
commenced an appeal concerning the RO's decision denying 
service connection for schizophrenia.  Accordingly, the Board 
has no jurisdiction over this matter.


FINDINGS OF FACT

1.  The veteran failed to submit a timely Substantive Appeal 
for the RO's July 1996 decision denying entitlement to an 
increased rating for left foot hallux valgus with calluses.

2.  The veteran failed to submit a timely Substantive Appeal 
for the RO's July 1996 decision denying entitlement to an 
increased rating for residuals of a fracture of the distal 
phalanx of the right little finger.

3.  The RO last denied service connection for seizure 
disorder in January 1994.  It notified the veteran of its 
decision and of his right to appeal it within one year 
thereof at that time, but no timely appeal was filed.  

4.  Since the January 1994 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received.  

5.  The veteran has two global assessment of functioning 
estimates, one between 50 and 60, and the more recent one of 
62.  He has good social relationships, can relate well, is 
friendly, has fair to good judgment, and has no long-term 
memory loss.  He does not have circumlocutory, stereotypical, 
or circumstantial speech, and panic attacks are not shown, 
but he has some abstract thinking and short-term memory 
impairment.  Disturbance of motivation, difficulty in 
understanding complex commands, and difficulty in 
establishing effective work relationships are not shown.  


CONCLUSIONS OF LAW

1.  As the veteran failed to submit a timely Substantive 
Appeal as to the RO's July 1996 decision denying entitlement 
to an increased rating for left foot hallux valgus with 
calluses, the Board currently has no jurisdiction over the 
matter and the appeal must be dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999).

2.  As the veteran failed to submit a timely Substantive 
Appeal as to the RO's July 1996 decision denying entitlement 
to an increased rating for residuals of a fracture of the 
distal phalanx of the right little finger, the Board 
currently has no jurisdiction over the matter and the appeal 
must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (1999).

3.  New and material evidence has not been received, the 
prior RO rating decision denying service connection for 
seizure disorder remains final, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).

4.  The schedular criteria for a disability rating in excess 
of 30 percent for conversion type hysterical neurosis have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9402 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the issues will be addressed in 
the order in which they are listed above.  Issues number one 
and two will be addressed together to avoid repetition.  

1 & 2.  Whether the veteran submitted timely appeals of the 
July 1996 decisions denying entitlement to increased ratings 
for left foot hallux valgus and residuals of a fracture of 
the right little finger's distal phalanx.

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case addressed several issues, the 
Substantive Appeal must either indicate that that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.  The Board of Veterans' Appeals 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination appealed.  
38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA 
purposes is a written notice sent to the claimant's latest 
address of record.  38 C.F.R. § 3.1(q) (1999).

Filing additional evidence after receiving notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.


Factual background

In a July 1996 rating decision, the RO denied increased 
ratings for left foot hallux valgus and for residuals of a 
right little finger fracture and conversion reaction and 
determined that new and material evidence had not been 
submitted with respect to the claim of entitlement to service 
connection for a seizure disorder.  A notice letter as to 
these decisions was sent to the veteran's address of record 
in a July 1996 letter.  With this letter, the veteran was 
provided with his procedural and appellate rights via an 
attached VA Form 4107.  The veteran's September 1996 Notice 
of Disagreement expressed dissatisfaction with all four of 
the July 1996 determinations (entitlement to increased 
disability ratings for left hallux valgus, residuals of right 
little finger fracture, and conversion reaction, and whether 
new and material evidence had been submitted which was 
sufficient to reopen the claim of entitlement to service 
connection for a seizure disorder).  

In February 1997, the RO issued a Statement of the Case, 
listing all four issues denied in July 1996.  In March 1997, 
a VA Form 9 was received from the veteran.  It mentioned only 
the issues of entitlement to service connection for seizure 
disorder and an increased rating for conversion type 
hysterical neurosis.  

In April 1997, the veteran's representative filed a VA Form 
1-646 with attachment.   The representative's statement noted 
that the July 1996 rating decision involved four issues.  The 
representative went on to state: "we believe that the 
evidence of record overwhelmingly supports his contension 
[sic] that an increased evaluation is warranted and that 
entitlement to service connection for a seizure disorder is 
warranted."

In May 1999, the veteran's representative listed the issues 
of increased ratings for left foot hallux valgus and 
residuals of a right little finger fracture as presented for 
appellate review, and asserted, without explanation, 
essentially that substantive appeals for these issues had 
been timely received in March 1997.  Also in May 1999, the RO 
certified all four issues for appeal in a VA Form 8.

In October 1999, the Board sent a letter to the veteran 
informing him that it had raised the issues of whether timely 
Substantive Appeals were received regarding the issues of 
entitlement to increased ratings for left foot hallux valgus 
and residuals of a right little finger fracture.  The Board 
further informed the veteran of the pertinent law and 
regulations regarding these issues, and of the basis of the 
Board's decision to raise the issues.  The veteran was 
informed that he and his representative had 60 days to submit 
additional evidence and argument regarding these issues of 
whether timely Substantive Appeals were received.  A copy of 
the letter was sent to the veteran's representative.  See 
38 C.F.R. § 20.203.  No response was received from the 
veteran or his representative.

Analysis

An appeal must be perfected within one year of the date of 
notice of the initial rating or within 60 days of the 
issuance of a Statement of the Case, whichever period ends 
later.  One year from the date of notice of the initial 
rating was in July 1997.  Sixty days from the date of 
issuance of the Statement of the Case was in April 1997.  As 
will be discussed below, neither the veteran or his 
representative filed a proper Substantive Appeal with respect 
to either the issue of entitlement to an increased rating for 
left foot hallux valgus or the issue of entitlement to an 
increased rating for residuals of right little finger 
fracture.  

The July 1996 rating decision, the veteran's September 1996 
Notice of Disagreement and the February 1997 Statement of the 
Case all referred to the four issues which have been listed 
above (entitlement to increased disability ratings for hallux 
valgus, residuals of right little finger and conversion 
reaction and whether new and material evidence had been 
submitted which was sufficient to reopen the claim of 
entitlement to service connection for a seizure disorder).  

The VA Form 9 Appeal which the veteran filed in March 1997 
referred only to the issues of service connection for seizure 
disorder and an increased rating for conversion type 
hysterical neurosis.  The other two issues, entitlement to 
increased ratings for left foot hallux valgus and residuals 
of the right little finger fracture, were not mentioned.  

The April 1997 VA Form 646, with attachment, mentioned the 
four issues denied in July 1996, but it is clear that this 
was by way of history only; there was no specific statement 
that the veteran intended to appeal all four issues.  With 
respect to argument offered, reference was made to "the 
veteran's contension [sic] that an increased evaluation is 
warranted" [emphasis added] as well as to the issue of 
service connection for a seizure disorder.  In the context of 
the VA Form 9 filed the previous month, it is clear that the 
phrase "the veteran's contension [sic] that an increased 
evaluation is warranted" referred to the issue of an 
increased rating for the service-connected psychiatric 
disability.  The Board notes that the reference to "an 
increased evaluation" was in the singular, not the plural 
and evidently referred to the psychiatric disability listed 
by the veteran in his VA Form 9.  Although the Form 646 is 
hardly a model of clarity, it is obvious that only the issues 
pertaining to the psychiatric disability and the seizure 
disorder were mentioned as being appealed.  See 38 C.F.R. 
§ 20.202.  There was no indication that the issues of 
increased ratings for hallux valgus and finger fracture 
residuals were intended to be the subjects of the veteran's 
appeal.

The Board has been unable to identify any document filed 
within the requisite time period which satisfied the 
requirements for perfecting an appeal as to the issues of 
entitlement to increased ratings for left foot hallux valgus 
and residuals of the right little finger fracture.  See 
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302.

With respect to the veteran's representative's May 1999 
memorandum in lieu of VA Form 1-646, it could not constitute 
a timely submission of the necessary information, given its 
date, almost two years after the expiration of the time limit 
to perfect an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

The Board is of course aware that the May 1999 VA Form 8, 
Certification of Appeal, lists four issues, including the two 
increased rating issues discussed herein.  However, 38 C.F.R. 
§ 19.35 (1999) specifically provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue.  It 
is the Board's responsibility to determine its own 
jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.

The law permits the Board to dismiss appeals which fail to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105(d)(5).
In short, for the reasons and bases expressed above, the 
Board concludes that the veteran failed to perfect timely 
appeals concerning the issues of entitlement to increased 
ratings for left foot hallux valgus and residuals of a right 
little finger fracture.  Since timely properly completed VA 
Forms 9 or the information the law requires have not been 
filed with regard to the July 1996 denials of the claims of 
entitlement to increased ratings for the left foot hallux 
valgus and right little finger fracture disability, appeals 
have not been perfected as to these issues and so the appeals 
will be dismissed for lack of timely perfection.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for seizure disorder

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

The service incurrence of epilepsy may be presumed if 
epilepsy is manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1137 
(West 1991 & Supp 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).


Finality/new and material evidence

Prior RO decisions which are unappealed become final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Provisions on the requirements for Notices of Disagreement 
and Substantive Appeals and what constitutes a timely filed 
Notice of Disagreement and a timely filed Substantive Appeal 
are contained above and are incorporated herein by reference.

Notwithstanding the finality of a prior unappealed RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" is defined as "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
203 (1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming the credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that VA's duty to assist under 38 U.S.C.A. § 5107 
has been fulfilled. The Court noted in Elkins and Winters 
that in the ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well-
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and, if appropriate, evaluating the claim on the merits.  
See Elkins and Winters.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

Factual Background

The RO has denied service connection for seizure disorder on 
numerous occasions, including most recently in January 1994.  
The veteran was informed of that decision and of his right to 
appeal it within one year thereof at that time, but he did 
not file a timely appeal.  

The "old" evidence

At the time of the January 1994 decision, there were service 
medical records contained in the claims folder.  Originally, 
as reflected by a March 1947 service medical record, service 
health care providers felt that the veteran had grand mal 
epilepsy.  Eventually, however, as reflected by that same 
March 1947 service medical record, that diagnosis was 
replaced by conversion reaction with simulated 
unconsciousness.   

The veteran's October 1947 service discharge examination 
report reflects that he had been observed for a head injury 
in service.  Neither that service discharge examination 
report nor the March 1954 service discharge examination 
report diagnosed seizure disorder.  

VA X-rays of the veteran's skull in March 1966 were normal, 
as was an electroencephalogram for suspected post-traumatic 
seizures, and after consideration of this data and history 
and clinical evaluation, the diagnosis was no seizures.  

The veteran again presented VA with a history of seizures 
during hospitalization in December 1974, following a 1952 
head injury and blacking out in 1953.  After work-up in the 
neurology service including electroencephalogram and skull 
X-rays, seizure disorder was not diagnosed.  

The veteran reported having an in-service blackout and 
repeated blackouts after service on VA hospitalization from 
May to December 1975.  He was seen by the neurology service.  
Seizure disorder was not diagnosed.  

The veteran testified about having blackouts in and after 
service during a hearing which was held at the RO in June 
1976.  

A July 1976 private medical record noted that the veteran had 
complained of occasional nuchal and frontal headaches 
associated with a lightheadedness, especially when he turned 
his head to the left, and which would precipitate a bloated 
feeling in his abdomen.  Physical examination including 
neurological examination was entirely normal, as was an 
electroencephalogram.  Seizure disorder was not diagnosed.  

An April 1978 private medical record lists an impression of 
probable multiple sclerosis after noting a "very complex and 
bizarre medical history with predominant history of recurring 
blackout episodes and varying periods of partial or total 
paralysis over the past 20 years."

During a hearing which was held before the Board in February 
1979, the veteran described symptoms including blackouts.  

The veteran was provided with VA psychology testing in 
February 1980.  MMPI results were invalid, but a Rorschach 
test had features akin to those of patients diagnosed as 
hysterical neurosis, conversion type.  Hysterical neurosis, 
conversion type, was the psychologist's diagnostic 
impression.  

A December 1985 VA neurology clinic evaluation report 
contained an impression of questionable seizures.  

A February 1986 VA neurology clinic evaluation report notes 
that the veteran and his wife described seizures, and that a 
CT scan of the head in 1982 and an electroencephalogram in 
January 1986 were normal.  It assessed probable grand mal 
seizure disorder.  

A September 1986 VA medical record assessed seizure disorder, 
but also noted that there was a strong suspicion of 
malingering.  A February 1987 VA medical record contained an 
impression of seizure disorder, type unclear.  An August 1987 
VA medical record assessed generalized seizure disorder.  
Subsequent VA medical records show treatment for seizure 
disorder.  

In January 1994, the RO held that new and material evidence 
had not been submitted to reopen the claim for service 
connection for seizure disorder.  Its basis for deciding not 
to reopen the claim was that there had previously been shown 
no nexus to service and that the additional evidence which 
was submitted did not establish a nexus to service.  

The additional evidence

Since the RO's January 1994 rating decision, the veteran has 
submitted duplicates of evidence previously considered.  

Additionally, an April 1996 VA psychiatric examination report 
diagnosing seizure disorder is of record.  The report notes 
that the veteran dated his seizures to 1954 while he was in 
the service.  There is a December 1996 VA hospital discharge 
summary reporting a diagnosis of probable partial secondary 
general seizure disorder.  An October 1997 VA hospital 
discharge summary diagnosed epilepsy.  A December 1997 VA 
hospital discharge summary lists a discharge diagnosis of 
seizure disorder.  The veteran presented with a history of a 
seizure episode the night beforehand.  The veteran reported 
that his first instance of seizure activity had occurred in 
1946.  The physician summarized that the veteran's seizures 
were of a longstanding nature.  On VA fee-basis examination 
in August 1998, the veteran reported that he developed a 
seizure disorder as a result of injuries which occurred in 
service.  

Analysis

Prior to January 1994, evidence of record reflected that the 
veteran had a seizure disorder.  Therefore, to the extent 
that the additional evidence is offered for this point, it is 
cumulative of evidence previously considered, rather than 
new.  There had also been of record previously a history of 
seizure symptoms in service.  Therefore, additional evidence 
from the veteran indicating that he had seizure symptoms 
(e.g., blackouts) in service is cumulative.

The basis for the RO's January 1994 decision was that there 
was a lack of evidence of a nexus to service.  A seizure 
disorder was not firmly diagnosed until many years after 
service, and the earlier in-service seizure diagnosis 
(epilepsy) had been rejected contemporaneous to service and 
for many years thereafter.  Thus, per Evans, the veteran 
would need to submit a medical opinion indicating that there 
is a nexus between his seizure disorder and service.  

Since January 1994, the veteran has reiterated to doctors 
that his seizure disorder began in service, as reflected by 
the notations they have made in their records.  The veteran's 
reiterations are cumulative of evidence previously 
considered.  Moreover, the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion as to the date of onset.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In essence, the 
veteran is merely reiterating previous contentions to the 
effect that his seizure disorder is related to service, which 
appear to have merely been uncritically transcribed by health 
care providers without review of the veteran's entire medical 
history.  This case is unlike the situation presented in 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [In 
that case, the examiner did not merely transcribe the 
veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence.  The 
examiner's opinion thus constituted competent medical nexus 
evidence.]  In short, these repeated contentions, in whatever 
form, do not constitute new and material evidence.

Since new and material evidence has not been received, the 
claim may not be reopened, 38 U.S.C.A. § 5108, and the 
January 1994 RO decision remains final.  38 U.S.C.A. §  7105; 
38 C.F.R. § 20.1103.

Additional matter

The Board notes that in denying the veteran's seizure 
disorder claim as lacking new and material evidence, the RO 
applied the Colvin materiality test which has since been 
invalidated by Hodge.  In light of this, the Board must 
determine whether, in doing so, there was prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened, and the veteran was given 
the provisions of 38 C.F.R. § 3.156, which Hodge says must be 
applied, in the RO's February 1997 Statement of the Case.  
Moreover, the question of whether evidence is new is to 
precede the question of whether it is material.  Vargas-
Gonzales v. West, 12 Vet. App. 63 (1998).  Only the Colvin 
materiality test was invalidated in Hodge, and the proper 
basis for the decision herein is that no new evidence has 
been submitted.  Therefore, a remand would serve no useful 
purpose.  

The Board concludes that the veteran has been adequately 
informed of the basis for the RO's decision, and that he was 
accorded ample opportunity to present his claim fully, and 
that any error by the RO in adjudicating the claim under the 
invalidated Colvin standard could not have been prejudicial.

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits. The Court in Graves 
held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claim.  Therefore, no additional VA action is necessary.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159 (1997).  


4.  Entitlement to an increased rating for conversion type 
hysterical neurosis

Factual background

The veteran was diagnosed with conversion reaction in service 
according to a March 1947 service medical record.  This 
diagnosis was reaffirmed on VA hospital discharge in January 
1952, and on VA examination in March 1955.  

VA psychological testing during hospitalization in February 
1980 was consistent with hysterical neurosis, conversion 
type, and that was the diagnosis given on hospital discharge.  

The veteran's claim for an increased rating for conversion 
type hysterical neurosis was received in February 1996.  

VA treated the veteran for psychiatric disorder in January 
1996, at which time he reported a stable mood and no 
disturbance in concentration or energy, and clinically, he 
had good hygiene and memory but was irritable.  

VA assessed dysthymia in March 1996.  The veteran reported 
that he was less sad, less angry, and less anxious while 
taking his medications.  He also reported that he had never 
had steady employment and currently had no interests or 
hobbies and took naps during the day.  He was thinking about 
starting to walk and bike during the day.

On VA psychiatric examination in April 1996, the veteran 
reported that he had good contact with his sisters and one 
brother.  He would stay at home or go out and visit his 
sisters or brother, who were in his neighborhood.  He enjoyed 
being with his children who were grown and married, and with 
his grandchildren.  He had good contact and good 
relationships with them.  Clinically, he appeared to be his 
stated age, and he was neat and clean and with good eye 
contact and a friendly manner.  His speech was appropriate 
and his responses were accurate and organized.  His affect 
was appropriate, his mood was euthymic, and his demeanor was 
friendly.  He appeared to be within the average intellectual 
functioning.  He had a basic knowledge of his daily events, 
but he seemed to have a hard time elaborating on them.  His 
abstraction was fair, calculations were fair, judgment was 
fair, and insight was fair.  There was no evidence of thought 
disorder and there were no perceptual disturbances.  The 
diagnosis was dysthymic disorder.  The global assessment of 
functioning (GAF) score was between 50 and 60.   

On VA fee-basis psychiatric examination in August 1998, the 
veteran stated that he had had auditory hallucinations and 
paranoia for a long time, and that he would get ideas of 
reference.  He stated that he could read the minds of other 
people and that he had thought insertion.  He felt that the 
radio and television were always talking to him.  He denied 
other psychotic symptoms.  He reported that he had been 
depressed for many years, and that feelings of depression 
would occur three to four times per week.  They would 
sometimes last for a few hours and at other times would last 
for up to two days.  He stated that he had problems staying 
and falling asleep, and that he had had his sleeping problems 
for a long time.  He denied manic symptoms or other 
depressions and stated that he did not have plans or 
intentions to kill others.  He denied having problems 
controlling his impulses.  He stated that there had been 
major changes in his daily activities since he developed his 
mental condition.  He had become less active.  

The veteran reported that his present marriage was currently 
of 43 years duration.  He lived with his wife, and he had 
relationships with his three natural children and his six 
adopted children.  The veteran had worked as an insurance 
agent for 15 years and had been a school bus driver for a 
year and had been a custodian for about 20 years.  He stopped 
working and retired because he was 66 years old.

Clinically, the veteran was alert and cooperative and his 
grooming and hygiene were average.  His mood did not appear 
to be depressed or anxious or in any other way emotionally 
distressed during the evaluation, but his affect was flat.  
There were no loose associations, tangentiality, or 
circumstantiality.  He denied having any delusions.  

Clinically, recent memory was impaired.  He was able to 
remember three of three objects at three minutes, but only 
two of three objects at five minutes.  Remote memory was 
intact.  Immediate recall was impaired.  He could repeat only 
three numbers forward and two numbers backward.  Intellect 
was about average.  He performed serial 7's well, without 
mistakes or loss of concentration.  He performed simple 
calculations and was able to do some concrete similes.  
Specifics were cited.  His judgment and insight were judged 
to be good.  Specific responses he gave to judgment questions 
he answered were reported.  He did not have any impairment in 
his thought process or communication.  Speech was not 
irrelevant, illogical, or obscure.  

The diagnosis was chronic paranoid schizophrenia.  The GAF 
score was 62.  The examiner stated that the veteran did not 
appear to meet the criteria for conversion 
reaction/hysterical neurosis, conversion type.  


Pertinent law and regulations

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632; see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected conversion type 
hysterical neurosis have increased in severity, and that he 
is entitled to an increased evaluation.  The Board finds that 
the veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  No further development is necessary in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The veteran's conversion type hysterical neurosis is 
rated by analogy to conversion disorder.  Regulations 
pertaining to conversion disorder were revised during the 
pendency of the veteran's claim.  Conversion disorder is 
rated under the portion of the Rating Schedule that pertains 
to mental disorders.  Prior to November 7, 1996, conversion 
disorder was rated under 38 C.F.R. § 4.132, Diagnostic Code 
9402 (1996).  Effective November 7, 1996, the rating schedule 
for mental disorders was amended and redesignated as 38 
C.F.R. § 4.130.  Diagnostic Code 9402 was replaced by 
Diagnostic Code 9424.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
Therefore, the veteran's claim for increased rating for 
conversion disorder will be evaluated under both the new and 
old law.

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).

Words such as "considerable" and "severe" were not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. 
4.6 (1998).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Effective November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provisions now read 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9424 (1999).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Under the old rating criteria, no more than a 30 percent 
rating is warranted.  "Definite" means distinct, 
unambiguous, and moderately large in degree, and it 
represents "more than moderate but less than rather large" 
social and industrial impairment.  See VAOPGCPREC 9-93 
(November 9, 1993).  The Board concludes that the veteran's 
impairment is no more than definite, as that word is defined, 
because the veteran had a GAF estimated at between 50 and 60 
[moderate] at the time of the April 1994 VA examination and 
of 62 [mild] at the time of the August 1998 VA examination.  
These GAF scores are indicative of a degree of impairment 
which is no more than moderate or moderately large.  
Therefore, no more than definite impairment is reflected by 
the GAF scores.  The Board notes that the GAF scores were 
arrived at after the examiners considered all pertinent 
information they had before them.  The GAF's can therefore be 
considered a reliable estimate of the amount of impairment 
present.  In addition, the Board observes that the GAF scores 
are consistent with other evidence of record, which indicates 
that the veteran has a stable marital history, a stable work 
history and by his own report retired due to his age.

The Board also concludes that no more than definite 
impairment is present because the veteran is retired rather 
than unable to work, and his social relationships appear to 
be good.  He has relationships with many family members and 
is able to relate well and is friendly.  In the Board's 
judgment, he does not have or nearly approximate considerable 
social or industrial impairment, but rather, no more than 
definite social and industrial impairment is present.

In terms of the new criteria, while the veteran's affect was 
noted to be flattened in August 1998, it was normal in April 
1996.  Stereotypical speech is not present and panic attacks 
are not shown.  The veteran did not have difficulty in 
understanding complex commands or impairment of long term 
memory with retention of only highly learned material or 
forgetting to complete tasks in August 1998, his judgment was 
graded as good based on specific examples, his mood was 
normal, none of his behavior was characterized as 
motivationally deficient, and he related well to the 
examiner.  Moreover, in April 1996, he had a friendly manner 
and had accurate and organized speech.  While in April 1996 
abstraction, calculation, judgment, and insight were reported 
to be fair, specifics were given in August 1998, and at that 
time, calculations, judgment, and insight were judged to be 
good.  

Although flattened affect was recently observed, in general 
the veteran's symptoms and level of functioning are more 
consistent with the 30 percent criteria.  The Board notes 
that even some of the symptoms listed as commensurate with a 
30 percent rating under the new criteria are not shown in 
this veteran, namely, inability to perform occupational tasks 
and panic attacks.  In line with the 30 percent criteria, his 
functioning seems to be satisfactory, he has routine 
behavior, he cares for himself, and his conversation is 
normal, although he has some short term memory loss, abstract 
thinking impairment, and possibly some sleep impairment.  In 
light of the medical evidence, the board has concluded that a 
30 percent rating is warranted under the current rating 
criteria, because the degree of disability shown more nearly 
approximates such criteria than the criteria for any higher 
rating.  See 38 C.F.R. § 4.7.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating.  The benefit sought on appeal is 
accordingly denied.


ORDER

As the veteran did not file a timely Substantive Appeal 
regarding the RO's July 1996 denial of his claim of 
entitlement to an increased rating for left foot hallux 
valgus with calluses, this matter is not properly before the 
Board for appellate review and the appeal is accordingly 
dismissed.

As the veteran did not file a timely Substantive Appeal 
regarding the RO's July 1996 denial of his claim of 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the distal phalanx of the right 
little finger, this matter is not properly before the Board 
for appellate review and the appeal is accordingly dismissed.

As new and material evidence has not been received, the claim 
for service connection for seizure disorder may not be 
reopened and remains denied.  

Entitlement to a schedular disability rating in excess of 30 
percent for conversion type hysterical neurosis is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

  Service connection was granted for conversion reaction in a February 1952 rating decision. 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) ["global assessment of functioning is a scale 
reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental 
health-illness" (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32)].  Global assessment of functioning scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and the presence of some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).


   The Court of Veterans Appeals has stated the word "definite", as used in the old schedular criteria for a 30 
percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  However, the degree of impairment, which would lead to an award at the 30 percent level, can be 
quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  "Definite" represents a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  VA, including the 
Board, is bound by this interpretation of the term "definite." 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
3.101 (1999).


